           Case 2:20-mj-00182-DUTY Document 9 Filed 01/17/20 Page 1 of 1 Page ID #:20
                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA

                                MINUTES -RULE 5/20 HEARING /DETENTION HEARING

Case No. 20-182M                                                CourtSmart       GS             Date: January 17, 2020
Present: The Honorable ALEXANDER F. MacKINNON                                                          , U.S. Magistrate Judge
              Ilene Bernal                                   Jason Pang                               Javier Villalobos/Spanish
            Deputy Clerk                               Assistant U.S. Attorney                               Interpreter /Language


 USA v. EMILIANO BOMBA                                           ~ Attorney Present for Defendant:
                                                                                            Charles Snyder
 ~ Present C~ Custody ❑Bond              ❑Not present              C~ Present ❑ CJA      ❑ Retd ~ DFPD           ❑Not present

I. PROCEEDINGS:             ❑IDENTITY HEARING ❑REMOVAL HEARING ❑PRELIMINARY HEARING
                            ❑ RE POSSIBLE RULE 20 ❑ARRIVAL OF PROCESS
                            ~ FURTHER PROCEEDINGS RE OUT-OF-DISTRICT CASE
❑     Process     O received           ❑ not received
❑     Witness(es) CST ❑Exhibits Marked                ❑See separate list.
❑     Court orders that exhibits be returned to the respective counsel /party ofrecord. ❑See receipt for Release of Exhibits to
      Counsel.
❑     Court finds defendant ❑ to be the person ❑not to be the person charged in the ❑Indictment ❑Information
❑     Complaint.
❑     Court finds ❑probable cause ❑ no probable cause to believe that the offense so charged has been committed and that
      the defendant has committed it.
❑     1T IS ORDERED that the defendant return to the originating district and proceedings be terminated in this district.
C~    Defendant executed Waiver of Rights.            ❑Process received.      ❑Process not received.
~     Court ORDERS defendant Held to Answer to Southern                        District of New York
❑     Bond to transfer, if bail is posted. Defendant ordered to report on or before
 G~   Final commitment and warrant of removal to issue directing the U.S. M         al to return the defendant to the district of
      origin. Date issued:         I - !7~w                   By:
      ❑ Final commitment and warrant of removal are ordered stayed until
❑     Defendant executes Rule 20 consent form and is ordered HELD TO ANSWER to the U.S. District Court, Central District
      at ❑Los Angeles ❑Riverside ❑Santa Ana.
II.   PROCEEDINGS: DETENTION HEARING
C~    Government's request for detention is: C~ GRANTED              O DENIED          ❑WITHDRAWN                ❑CONTINUED
❑     Counsel stipulation to bail.
❑     Court finds presumption under 18 USC 3142e                      has not been rebutted.
C~    Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate Detention Order.
❑     Court finds presumption under 18 USC 3142e                      has been rebutted.
❑     Court sets bail at: $                                     ❑SEE ATTACHED COPY OF CR-01 BOND FORM FOR
      CONDITIONS OF RELEASE.
❑     Court orders that defendant be detained for a period not to exceed ten (10)Court days. See separate order re temporary
      detention.
C~     Witnesses CST        ❑Exhibits Marked          ❑See separate list. Norman Tobias CST
❑     Court orders that exhibits be returned to the respective counsel / party of record. ❑See Receipt for Release of Exhibits
      to Counsel. ❑Release Order Issued -Release No.:
❑ Court orders case continued to                                         at              ❑ a.m. ❑ p.m. for
      before Judge                                                        in courtroom
      Other: The Identity Hearing scheduled for 1/24/20 is vacated.


                                                                                                        I.            : 10
                                                                                                       II.            : 20
                                                                                                Deputy Clerk Initials   ~b
M-50(06/10)                                MINUTES -RULE 5/20 HEARING /DETENTION HEARING
